DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit receiving electrical signals from the flow meter and controlling the at least one hydraulic pump to regulate the flow rate of water” in claim 1;
“the control tool drives a converter that converts DC power at a powerline into an amplitude variable electrical pulse signal at a driver line that drives the at least one hydraulic pump” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The para.[0012] of the specification discloses the control unit is configured to perform some specific functions. It appears that the control unit is a computer programmed to perform the disclosed algorithm.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the control tool drives a converter that converts DC power at a powerline into an amplitude variable electrical pulse signal at a driver line that drives the at least one hydraulic pump” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states “the control tool drives a converter that converts DC power at a powerline into an amplitude variable electrical pulse signal at a driver line”. There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term control tool is not adequate structure for performing the function of “drives a converter that converts DC power at a powerline into an amplitude variable electrical pulse signal at a driver line”  because it does not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Regarding claims 2-5, the claims are rejected due to their dependency on an indefinite claim as shown above.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetterli (US 2018/0255962).

    PNG
    media_image1.png
    373
    547
    media_image1.png
    Greyscale

Regarding claim 1, Vetterli teaches a coffee machine (see fig.1) for producing and dispensing coffee-based beverages comprising: 
at least one hydraulic pump (pump 3); 
a boiler (boiler 2); 
a brewer unit (brewing assembly 1) equipped to receive ground coffee and pass through hot water received from the boiler (boiler 2) (See fig.1 the brewing assembly 1 is capable to receive ground coffee and pass through hot water.); 
a flow meter (throughflow sensor 7) to measure the flow of water (See para.[0050] “The time profile of the control curve and the actual value of the throughflow rate, which is measured by the throughflow sensor”); and 
a control unit (controller 10) receiving electrical signals from the flow meter (throughflow sensor 7) and controlling the at least one hydraulic pump (pump 3) to regulate the flow rate of water, wherein the coffee machine incorporates an input of the control unit (controller 10) that establishes a variable setpoint value of the flow rate that depends on a desired fixed extraction time of the ground coffee received in the brewer unit [Examiner’s note: This is an intended use of the control unit. See para.[0022] “A brewing apparatus according to the invention accordingly has a controller by which a total throughflow time in which the total quantity of brewing water is conducted through a quantity of coffee powder is pre-specified or pre-specifiable for the brewing process. In particular, the controller can be in the form of a PID controller.” The controller is capable to setup and control the flow rate of water.], wherein the control unit (controller 10) is arranged to calculate a difference between the variable setpoint value of the flow rate, and a measured value from the flow meter, and that the control unit supplies this difference as an error value to a control tool (See figs. 4-5 and para.[0021] “The measurement variable and input value used for the backpressure flow control can be measured volume flow rate values which are ascertained, for example, by a throughflow sensor which is located in the water inlet. The quantity of brewing water which has already been conducted through can be determined from said volume flow rate values in a simple manner, for example by integration by a PID controller.” Hence the controller is configured to regulate the flow rate, which inherently including determines the difference between the setpoint valve and the measured , and send a control signal to valve 9 to reduces or compensate the flow rate.), wherein the control tool drives a converter that converts DC power at a powerline into an amplitude variable electrical pulse signal at a driver line that drives the at least one hydraulic pump [Examiner’s note: The converter, the hydraulic pump, and the control tool are not positively cited in the claim, therefore Examiner interpreted the converter, the hydraulic pump, and the control tool are not parts of the invention, and merely a structure that associate with the control unit. In addition, the actual structure of the control tool is unclear. Examiner interpreted the control tool is a connection, such as a wire, between the converter and the driver line. Since Vetterli teaches a coffee machine, it is inherent that the coffee machine comprises a converter to convert AC to DC. Hence, the controller unit is capable to electrically connect other structure via a connection or a wire.]

Regarding claim 2, Vetterli teaches the input of the control unit for the variable setpoint value of the flow rate connects to a setpoint organ that automatically sets the input of the control unit at a value that depends on a desired fixed extraction time of the ground coffee received in the brewer unit as selected with an input organ [Examiner’s note: the term “input organ” is interpreted to be an user. See para.[0046] “If a product dispensing operation begins by a user performing a product selection operation and starting the preparation process using corresponding input means, the backpressure valve is closed”. Hence, user can set the input of the controller to determines the operation parameter of the coffee machine.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli in view of Duvall (US 2015/0216355).
Regarding claim 3, Vetterli teaches the coffee machine comprises a hydraulic pump (Pump 3).
Vetterli does not explicitly teach the coffee machine comprises two hydraulic pumps.
However, Duvall teaches in a same field of endeavor of a beverage brewing machine (brewing system 200), comprising a solvent flow management system including two hydraulic pumps (pumps 211, 212).
 
    PNG
    media_image2.png
    682
    416
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the pump of Vetterli with the solvent flow management system as taught by Duvall, in order to a desired flow rate is maintained regardless of pressure variations in the brewing chamber or other areas (See para.[0008] of Duvall)

Regarding claim 4, Vetterli does not explicitly teach the two hydraulic pumps are placed in parallel and are driven 180 degrees out of phase.
However, Duvall teaches in a same field of endeavor of a beverage brewing machine (brewing system 200), comprising a solvent flow management system including two hydraulic pumps (pumps 211, 212) placed in parallel (see fig.2) and are driven 180 degrees out of phase [Examiner’s note: This is an intended function of the pumps, because the operation of the pumps are depended on operator or a controller. Hence, the pumps of Duvall is capable to be driven 180 degrees out of phase by manipulating by an operator or a controller.].
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the pump of Vetterli with the solvent flow management system as taught by Duvall, in order to a desired flow rate is maintained regardless of pressure variations in the brewing chamber or other areas (See para.[0008] of Duvall)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vetterli in view of Date (US 2014/0157956).
Regarding claim 5, Vetterli does not explicitly teach a flexible hose connects the at least one hydraulic pump to the boiler.
However, Date teaches in a same field of endeavor of a beverage brewing machine (coffee making apparatus 30), comprising a flexible hose (flexible tube 15) connects the at least one hydraulic pump (pump 5) to the boiler (boiler 13).

    PNG
    media_image3.png
    683
    552
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify connection between pump and the boiler of Vetterli with a flexible hose connects the at least one hydraulic pump  to the boiler as taught by Duvall, in order to provide a conventional structure that simple to route, withstands vibration and thermal expansion or contraction, to connect between a pump and a boiler in a coffee machine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761